Title: From George Washington to Oliver Phelps, 1 June 1781
From: Washington, George
To: Phelps, Oliver


                        
                            Sir
                            Head Quarters N.Windsor June 1st 1781
                        
                        I am much obliged to you for the expression of your regard—the Ox was a beatiful Creature—And proves to
                            be in goodness, when killed, equal to his appearance when living—I hope we may not want for a plenty (tho of inferior
                            quality to this) thro the Campaign.
                        More concerned for the supplies of the Army, than of myself, I am anxious to hear the success of General
                            Heath’s Negociation with the Eastern States—it is from them alone we expect a regular supply of Beef Cattle, and I
                            flatter myself they are so well acquainted with the circumstances, that they will not disappoint our expectations. I am Sr
                            your very Hble Servt.

                    